DETAILED ACTION

This Office action is in response to the amendment filed August 25, 2022.
Claims 1-6, 8-13, and 15-20 are pending and have been examined.
Claims 1, 11, and 20 have been amended.
Claims 7 and 14 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Information Disclosure Statement
The Information Disclosure Statement filed 08/25/2022 has been considered.  An initialed copy of Form 1449 is enclosed herewith.

Claim Objections
Claims 2 and 3 are objected to because of the following informalities:  
Claim 2 recites “incoming request of even” but appears as if it should read --incoming request or event--.  Claim 3 is objected to as it depends from an objected to claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 10-13, 15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nainar (US 2020/0052982) in view of Schibler (US 2019/0312800).


Regarding claim 1, Nainar discloses:
detecting an incoming request or event to an application in a serverless microservice environment, wherein the incoming request or event initiates a chain of invocations of one or more microservices of the application (see at least paragraph 14, initial client request, automatic instantiation/invocation of subsequent microservice code following an initial event triggered invocation and execution of a microservice code that is first among a plurality of microservice codes having a preferred execution order); 
selecting an amount of selected microservices from the one or more microservices of the application, wherein the amount of selected microservices perform a task of the incoming request or event, and wherein the task applies one or more predefined application-specific rules to one or more elements of the incoming request or event to determine the amount of selected microservices (see at least paragraph 32, The processing of the initial function code or (micro)service 204 proceeds in a similar fashion as the processing of the initial function code 104 of function 102 illustrated in FIG. 1. This process involves instantiation and execution of the initial function code 204 triggered by detection of the initial query/request 210 sourced from a client entity.; paragraph 24, (micro)service 104, which is first in the sequence, is triggered in response to the detection of the initial query/request 110 from a client entity. (micro)Service 104 corresponds to a code segment or a piece of business logic that carriers out some operation when executed. Upon receiving the initial request 110, the code segment corresponding to (micro)service 104 is instantiated/initialized.; paragraph 33, next function code snooping operation); 
triggering scaling up activation of the one or more microservices of the application; and invoking the one or more microservices of the application to match the amount of selected microservices (see at least paragraphs 14, 32, 24, 33, and 24; fig 2; invocation and execution of functions)
However, Nainar does not explicitly disclose, but Schibler discloses:
monitoring a replica count of an initial microservice, wherein the initial microservice controls the incoming request or event and selects the amount of selected microservices by detecting a change in the replica count (see at least paragraph 67, 183, automated optimization of application while considering replica count; paragraph 405 and 410, Kubernetes API and replica count)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nainar by adapting the teachings of Schibler to include replica count when autoscaling.  The combination allows for optimizing the configuration of complex applications to achieve service level objectives or performance objectives (Schibler ¶67).  

Regarding claim 2, the rejection of claim 1 is incorporated, and Nainar further discloses:
extracting the one or more elements from a payload or one or more attributes of the incoming request or even, wherein the one or more elements extracted from the payload or the one or more attributes are extracted elements; and applying the one or more predefined application-specific rules to the extracted elements (see at least paragraph 37, snooping return packets to detect code that needs to be instantiated for a given function; fig 3; paragraphs 28 , 30, and 31)

Regarding claim 3, the rejection of claim 2 is incorporated, and Nainar further discloses:
parsing a message of an incoming event according to a structured format for the event (see at least paragraph 35, The snooping operation may involve inspection of Uniform Resource Identifier field to retrieve information on the subsequent function code to which the next client query should be directed to. With reference to FIG. 2, the Uniform Resource Identifier field of return packet(s) 232 points to function code 208 which is the next function code in the sequence of function 202. Based on the information retrieved from the snooped Uniform Resource Identifier, the network proxy identifies, locates and invokes the function code 208 ahead of receiving the corresponding client request 235.)

Regarding claim 4, the rejection of claim 1 is incorporated, and Nainar further discloses:
classifying an incoming request or event, wherein classifying the incoming request or event includes: applying the predefined application-specific rules to one or more elements of the incoming request or event; and mapping a classification to a subset of the one or more microservices of the application (see at least paragraph 38, once a URI is snooped a network communication proxy may use a local mapping table to identify whether a snooped Uniform Resource Identifier is pointing to a piece of executable code or a standard container/Virtual Machine. If the snooped Uniform Resource Identifier points to an executable function code or (micro)service, and if the said function code or (micro)service is connected to the same Envoy or Pod, the local Envoy instance (sidecar proxy) may use internal signaling to trigger the instantiation of the function code. If the identified function code is connected to a different/remote Envoy or Pod, local Envoy instance may send signal using in-band mechanism (i.e., iOAM) to trigger the instantiation of the function code. )

Regarding claim 5, the rejection of claim 4 is incorporated, and Nainar further discloses:
applying a label to a microservice deployment, wherein a selector uses the label to identify the one or more microservices of the application for activating; and mapping the label to the subset of the one or more microservices of the application, wherein the label is applied to a list of deployments of the subset the one or more microservices of the application (see at least paragraph 14, indicates a URI points to a function code or microservice; paragraph 31)

Regarding claim 6, the rejection of claim 5 is incorporated.  However, Nainar does not explicitly disclose, but Schibler discloses:
querying a microservice orchestrator application programming interface to obtain one or more replica counts for the amount of selected microservices (see at least paragraph 67, 183, automated optimization of application while considering replica count; paragraph 405 and 410, Kubernetes API and replica count)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nainar by adapting the teachings of Schibler to include replica count when autoscaling.  The combination allows for optimizing the configuration of complex applications to achieve service level objectives or performance objectives (Schibler ¶67).  

Regarding claim 8, the rejection of claim 1 is incorporated, and Nainar further discloses:
observing incoming event queues using a scaling service, wherein the scaling service selects the amount of selected microservices (see at least paragraph 17)

Regarding claim 10, the rejection of claim 1 is incorporated, and Nainar further discloses:
sending a request to a defined endpoint, provided by the one or more selected microservices, to activate scaling up activation without causing the amount of selected microservices to perform work (see at least paragraphs 28, 30, 31, and 38; fig 3)

Regarding claims 11, 12, 15, 18, and 20, the scope of the instant claims does not differ substantially from that of claims 1, 4, 8, and 10.  Accordingly, claims 11, 12, 15, and 18 are rejected for the same reasons as set forth in the rejections of claims 1, 4, 8, and 10, respectively, and claim 20 is rejected for the same reasons as claim 1. 
Regarding claim 13, the scope of the instant claim does not differ substantially from that of claim 6 and it is rejected for the same reasons.

Regarding claim 17, the rejection of claim 11 is incorporated, and Nainar further discloses:
augmenting an ingress controller to route incoming traffic to an autoscaler of the microservices environment (see at least fig 4; paragraph 42)

Regarding claim 19, the rejection of claim 11 is incorporated, and Nainar further discloses:
forwarding and calling one or more proxy components (see at least paragraph 14, 36, and 41)

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nainar (US 2020/0052982), in view of Schibler (US 2019/0312800), and further in view of Peloski (US 2014/0046638).

Regarding claim 9, the rejection of claim 8 is incorporated.  However, Nainar and Schibler do not explicitly disclose, but Peloski discloses:
sending a wake-up event to the incoming event queues to scale up the amount of selected microservices, wherein the wake-up event is consumed by the microservice to remove the wake-up event from the incoming event queues (see at least paragraph 75, a wakeup event from the upcoming event queue can cause a wakeup call to be received by the client)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nainar and Schibler by adapting the teachings of Peloski to include a queued wake-up event to initiate a function, in this case the auto-scaling functionality.  The claimed invention is merely a combination of old elements, and in the combination each element would have performed the same function as it did separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 16, the scope of the instant claims does not differ substantially from that of claim 9 and it is rejected for the same reasons, respectively.

Response to Arguments
Rejection of claims under §102(a)(1) and §103:
Applicant’s arguments with respect to the claims have been fully considered but are not persuasive.  
Applicant asserts Schibler does not disclose the monitoring a replica count limitation of claim 1.  Applicant states Schibler discloses an optimization run where optimizing means determining the settings of an application which best meet performance or service level objections for the application and although Schibler does use the term replica count it does not monitor or detect a change in replica count or select the amount of selected microservices based on the detected replica count change.  Examiner respectfully disagrees.  Schibler discusses optimizing the runtime configuration of an application and recognizes that the replica count of an application is one of the configuration items to be optimized (¶67).  Schibler paragraph 183 discusses the actual optimization of an application and paragraph 405 discusses the Kubernetes API being used to affect the operations of an application where Kubernetes is specifically geared toward containerized applications or microservices.  Schibler paragraph 410 lists the replica count as a setting used by the Kubernetes API.  Schibler also discusses a number of replicas of a component as an application setting that may be dynamically adjusted (¶36 and 40).  Paragraphs 42, 49, 65, 66, 837, and 890 also discuss optimizing replica count where adjustments are made dynamically to application settings including replica count.  Therefore the prior art does disclose the monitoring a replica count limitation of claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY L JORDAN whose telephone number is (571)270-5481.  The examiner can normally be reached on Monday, Tuesday, and Thursday 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough can be reached on (571) 272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLY L JORDAN/Examiner, Art Unit 2194                                                                                                                                                                                                        


/s. SOUGH/
SPE, AU 2192/2194